DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	The amendment filed on 03-07-2022 has been entered and considered.
Claims 1-2, 4-8, 11-14 and 17-20 are pending in this application.
Claims 3, 9-10 and 15-16 have been canceled.
Claims 1-2, 4-8, 11-14 and 17-20 remain rejected as discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 4-8, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick et al (US 2020/0304969) in view of Ying et al (US 2019/0150122).

For claim 2, Ying further discloses wherein the HARQ codebook is reported to the serving base station through a physical uplink control channel (PUCCH), or reported to the serving base station through a physical uplink shared channel (PUSCH) as multiplexed with an uplink shared channel (UL-SCH) (see at least [0020]; PUCCH used for HARQ).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the HARQ process as taught by Ying into the method of Mallick by notifying the base station of the HARQ statuses for the purpose of at least allocating more resources for retransmission in case of NACKs.
For claim 4, Ying further discloses wherein the HARQ-ACK/NACK bits are received in form of an HARQ codebook (see at least Fig.2A; HARQ-ACK codebook representing the transmitted TBS or CBGs).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the HARQ process as taught by Ying into the method of Mallick by aggregating HARQ feedback as an HARQ codebook for the purpose of at least saving processing time and/or network resources.
For claim 5, Ying further discloses wherein information on a number of the TBs or the CBGs reported through the HARQ codebook is received from the serving base station through downlink control information (DCI) (see at least [0019]; DCI comprises at 
For claim 6, Ying further discloses wherein the HARQ-ACK/NACK bits are arranged in the HARQ codebook according to an order in which the source terminal receives the HARQ-ACK/NACK bits or an order in which the source terminal receives DCIs corresponding to the TBs or the CBGs from the serving base station (see at least Fig.2A; TBs/CBGs are mapped to a respective ACK/NACK in the HARQ codebook (the order)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the HARQ process as taught by Ying into the method of Mallick by aggregating HARQ feedback as an HARQ codebook for the purpose of at least saving processing time and/or network resources.
For claim 7, Mallick further discloses the aggregation of HARQ feedbacks (see at least Fig.2 step 270) with the exception of explicitly disclosing the including of HARQ-ACK/NACK bit(s) for downlink shared channel(s) (DL-SCH(s)) received by the source terminal from the serving base station.  However, Ying discloses an HARQ process that uses at least two TBs (TB 0 and TB 1) and/or a plurality of CBGs, generating an HARQ codebook (see at least Fig.2A; HARQ codebook representing the transmitted TBs or CBGs) and wherein the reporting of HARQ-ACK/NACK bit(s) is for downlink shared channel(s) (DL-SCH(s)) received by the source terminal from the serving base station  
For claim 8, Mallick discloses an operation method of a destination terminal for sidelink communication, the operation method comprising: receiving at least a transport block (TB) or CBGs from a source terminal (see at least Fig.2 step 245; receiving PSSCH (SL data), from UE 205, by at least UE 215A and wherein PSSCH includes SL TB (see at least [0065])); and transmitting hybrid automatic repeat request-acknowledgement/negative acknowledgement (HARQ-ACK/NACK) bits for the at least TB or CBGs to the source terminal (see at least Fig.2 step 260; transmitting an HARQ-ACK for the at least PSSCH (TB)) , wherein the HARQ-ACK/NACK bits are respectively transmitted through physical sidelink feedback channel (PSFCH), or transmitted as multiplexed in one PSFCH selected among two or more PSFCHs with overlapping time resources (see at least [0065] and/or [0082] and/or at least Fig.3 (steps 330-335); use of PSFCHs for HARQ and wherein every HARQ feedbacks are transmitted via PSFCHs (respective PSFCH) and/or Fig.2 steps 245-265; each PSSCH (data) is associated with a respective HARQ via a respective PSFCH).  Mallick discloses all the claimed subject matter with the exception of explicitly disclosing at least two TBs or CBGs.  However, Ying discloses a transmission process that uses at least two TBs (TB 0 and TB 1) 
For claim 11, Mallick further discloses wherein the HARQ-ACK/NACK bits are transmitted through a PSFCH (see at least [0065] and/or [0082]; use of PSFCH for HARQ and/or Fig.4; 420).  Mallick discloses all the claimed subject matter with the exception of explicitly disclosing the use of HARQ codebook when generating and reporting the HARQ.  However, Ying discloses an HARQ process that generates/reports an HARQ codebook (see at least Fig.2A; HARQ-ACK codebook representing the transmitted TBs or CBGs).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the HARQ process as taught by Ying into the method of Mallick by aggregating HARQ feedback as an HARQ codebook for the purpose of at least saving processing time and/or network resources.
For claim 12, Ying further discloses wherein the HARQ-ACK/NACK bits are arranged in the HARQ codebook according to an order in which the destination terminal receives the TBs or the CBGs.  (see at least Fig.2A; CBGs are mapped to a respective ACK/NACK in the HARQ codebook (the order)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the HARQ process as taught by Ying into the method of Mallick by aggregating 
For claim 13, Mallick discloses an operation method of a serving base station for sidelink communication, the operation method comprising: transmitting, to a source terminal, one or more downlink information (DCIs) instructing the source terminal to transmit of at least a transport block (TB) or code block groups (CBGs) to a destination terminal (see at least Fig.2 step 225 and/or [0059]-[0060]; configured grant transmitted by base station and received by UE 205 (source) via DCI instructing it to transmit PSSCH (SL data) that includes SL TB ([0065]) to UE 215A (destination)); and receiving, from the source terminal, a hybrid automatic repeat request-acknowledgement/negative acknowledgement (HARQ-ACK/NACK) bits for the at least TB or CBGs (see at least Fig.2 step 270; aggregated HARQ) that the source terminal receives from the destination terminal (see at least Fig.2 step 260; HARQ received by UE 205 (source) from UE 215A (destination)), wherein the HARQ-ACK/NACK bits are respectively received from by the source terminal from the destination terminal through physical sidelink feedback channel (PSFCH), or received by the source terminal from the destination terminal as multiplexed in one PSFCH selected among two or more PSFCHs with overlapping time resources (see at least [0065] and/or [0082] and/or at least Fig.3 (steps 330-335); use of PSFCHs for HARQ and wherein every HARQ feedbacks are received via PSFCHs (respective PSFCH) and/or Fig.2 steps 245-265; each PSSCH (data) is associated with a respective HARQ via a respective PSFCH).  Mallick discloses all the claimed subject matter with the exception of explicitly disclosing at least two TBs or CBGs and the use of HARQ codebook when generating and 
Claims 14 and 18-20 are rejected for same reasons as claims 2 and 5-7, respectively.
Claim 17 is rejected for same reasons as claim 11.
Response to Arguments
3.	Applicant's arguments filed on 03/07/2022 have been fully considered but they are not persuasive.
In the Remarks pgs. 10-12, the applicant is repeatedly arguing that Mallick failed to teach “wherein the HARQ-ACK/NACK bits are respectively received from by the source terminal from the destination terminal through physical sidelink feedback channels (PSFCHs), or received by the source terminal from the destination terminal as multiplexed in one PSFCH selected among two or more PSFCHs with overlapping time resources”.  However, the examiner disagrees because: first of all, since the above limitations uses the term “or”, only one limitation needs to be met by the reference(s).  Thus, from the above limitations, only the limitation ““wherein the HARQ-ACK/NACK In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thirdly, Mallick teaches in Fig.2 steps 245-265 a UE 205 (source terminal) that is transmitting PSSCHs (data) and respectively receiving HARQ feedbacks via PSFCHs in response, regardless if there are more than one receiver (destination) terminal (UE 215), wherein each transmitted data is associated with a respective HARQ feedback via a respective PSFCH (at least [0060]).  Accordingly, Mallick teaches that each transmitted data (TB) is associated with a respective HARQ feedback via a respective PSFCH (HARQ feedbacks are transmitted via PSFCHs (plurality)).  Furthermore, Mallick discloses in Fig.2 and/or 4 and/or at least [0065] the transmission of SL TB (one) on PSSCH from UE 205 (source) to one of UEs 215 (destination) and which will respond by HARQ feedback (ACK/NACK) via PSFCH without explicitly disclosing the transmission of another (second) TB to the same UE 215 (same destination).  That is why, Ying was introduced and which shows in Fig.2A that transmissions can be more than one TB and/or CBGs and generation/use of HARQ codebook.  Therefore, combining the teaching of Mallick in view of Ying by sending more data (TBs) that will trigger receiving HARQ feedback for each TB via a respective PSFCH (PSFCHs) and aggregating HARQ feedbacks as an HARQ codebook, will have the benefits of at least increasing data transmission and saving processing time and/or In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Finally, and just for the sake of argument, Mallick discloses in Figs 2 and 4 and/or [0065] and/or [0081]-[0082] that one source UE 205 is transmitting data (PSSCH) to at least 2 destination UEs 205A/B and receiving back HARQ feedback from each destination via plurality of PSFCHs and wherein the source UE 205 will aggregate the HARQ feedbacks in one transmission to be transmitted to the base station 210.  However, the examiner points out that Mallick did disclose the case where the destination UEs is only ONE destination and which can be seen in at least Fig.3 (one destination UE 215) and also in [0063] where it is disclosed “at least one V2X RX UE 215”.  Therefore, in the case of only one destination UE 215, what HARQ feedbacks will the source 205 UE aggregate?  The main invention of Mallick is “AGGREGATING HARQ FEEDBACK” as shown in the title of the invention of Mallick.  So, in case of one destination UE 215, the source UE 205 must aggregate a plurality of HARQ feedbacks received from the one destination and wherein the feedbacks are received via PSFCHs.  Mallick did not see the need to talk about one destination UE 215 because it is narrow and basic and focused on the case of a plurality of destination UEs 215 because it is broader and more complex.  Thus, Mallick does not teach less but in the opposite, it teaches more than the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467